DETAILED ACTION
	Claims 1, 10, 12-13 and 15 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.
	Applicant is reminded to use proper claim Status Identifiers and claim markup in making claim amendments.  Claim 1 has been amended relative to the last claim set presented on 02/25/2021 and should have a status identifier of “Currently Amended” as well as markup showing the amendments.  Repeated failure to comply with 37 CFR 1.121 will result in further amendments being held non-compliant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12-13 and 15 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the protease demonstrates at least 90% identity with SEQ ID NO: 1 using the BPN’ numbering system, comprising mutations in three or more of the following positions.”  “[T]he following positions” are not specified or defined.  As such, recitation of “the following positions” has no antecedent basis in claim 1 and is undefined such that an ordinarily skilled artisan at the time of filing cannot understand how to avoid infringement when there is no definition of the mutations that the See MPEP 2173.02(II) (“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.”).  For the purpose of rejections under 35 U.S.C. 102 or 103, a protease having any three or more mutations relative to SEQ ID NO: 1 will be considered to satisfy the claim limitation “comprising mutations in three or more of the following positions.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (U.S. 2018/0291312 A1) (filed 04/11/2017) further in view of Tamareselvy et al. (WO 2014/143773 A1) (see IDS), Augustinus et al. (WO 2008/010925 A2) and Maurer (Detergent proteases, Curr. Opin. 
Jiang et al. relates to the use of copolymers as builders in dishwashing detergents that are phosphate-free and do not contain inorganic sodium tripolyphosphate.  Jiang et al., para. [0002]-[0003].
Jiang et al., paras. [0028]-[0029], describe the following:
In a first aspect, the present invention is directed at a detergent composition that provides a mixture comprising, consisting essentially of, or consisting of a first copolymer A and a second copolymer B. Copolymer A is preferably prepared by copolymerization of itaconic acid (providing two carboxylic acid groups) with a sulfonated vinyl monomer. Copolymer A also indicates a chelating ability, which is reference to the ability to bind to a metal ion by something other than a covalent bond.
Itaconic acid is reference to the formula C5H6O4 or the formula CH2═C(COOH)CH2COOH. A sulfonated vinyl monomer is reference to those monomers that may copolymerize with itaconic acid and provide sulfonic acid group functionality (—SO3H) suitable for chelation activity. Preferably the sulfonated vinyl monomers include the acid or alkali salt of: 2-acrylamido-2-methylpropane sulfonic acid (AMPS), vinyl sulfonic acid, vinyl aryl sulfonic acid (e.g. styrene sulfonic acid or α-methyl-styrene sulfonic acid), vinyl alkyl sulfonic acid such as allyl sulfonic acid, 3-sulfopropylmethacrylate, 3-sulfoethylmethacrylate and methallylsulfonic acid. The alkali salt may preferably include the Na+, Li+, K+ and/or NH4 + salt of the sulfonic acid group. Accordingly, all such monomers may be copolymerized with itaconic acid or an alkali salt (such as Na+, Li+, K+, NH4+) of itaconic acid and relied upon to form copolymer A herein.
Example VIII, para. [0045], of Jiang et al. discloses a copolymer formed from 34800 g of itaconic acid and 6614 g of sodium styrene sulfonate [i.e. conjugate base of styrene sulfonic acid] to form a copolymer having an average molecular weight of 4096 g/mol.  That is, sodium styrene sulfonate is about 15.9% by weight of the total amount of monomer units such that it is readily apparent that the formed copolymer contains an amount of monomer units derived from styrene sulfonate within the range of about 5% to about 20% by weight of the monomer and having a weight average molecular weight of 4096 g/mol.  Further, Table 2 of Jiang et al. shows that Example VIII contains about 15% styrene sulfonic acid monomer (NaSS) units.

Table 4, para. [0075], of Jiang et al. describes a working embodiment automatic dishwashing detergent compositions containing a protease and the polymer of Example VIII present at 6% by weight of the total cleaning composition of Example F6 of Table 4. Table 4, Example F6, also shows the presence of 41.1 grams of sodium carbonate (an alkaline-metal carbonate) and 6.0 grams of the copolymer of Example VIII, which is a weight ratio of about 6.85:1 (at least 3:1) of alkaline-metal carbonate to polymer.  
Jiang et al., para. [0083], state “The dishwashing formulation may also include chelants that preferably complex calcium. Such chelants preferably have a MW≤700 g/mole and are preferably present at a level of 0.1% to 30.0% by weight in the formulation and include, but are not limited to amino carboxylates such methylglycinediacetic acid (MGDA) and N,N-Dicarboxymethyl glutamic acid (GLDA), phosphonates such as editronic acid, citric acid, their alkaline salts, or sodium tripolyphosphate (STPP).”  
The example automatic dishwashing detergents shown in Table 4 of Jiang et al. contain sodium citrate (a salt of citric acid) such that those examples appear to have citrate as a chelant but do not appear to contain other chelants including methylglycinediacetic acid (MGDA).  Further, Jiang et al. in para. [0083] teach that a chelant is an optional component of the compositions taught therein (“dishwashing formulation may also include chelants”) and that more than one chelant is not necessary.  
Regarding the features of claim 13, as discussed, para. [0083] of Jiang et al. discuss that editronic acid can be present in the composition as a chelant.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to include editronic acid in the compositions described in Table 4 of Jiang et al. as an additional component or in replacement for sodium citrate since Jiang et al., para. [0083], directly teach and stated that it is appropriate to include editronic acid as a chelant in the compositions taught therein.  Editronic acid is also known in the art as 1-hydroxyethane 1,1-diphosphonic acid (CAS 2809-21-4), which is described on page 13 of the specification as a crystal growth inhibitor.  See Sigma-Aldrich, section 3.2.  It is noted that Tamareselvy et al., para. [0158] (page 50, line 16), also states 1-hydroxyethylene(1,1-diphosphonic acid) as a builder to be included in detergent compositions.
The detergent compositions can contain a bleaching agent (i.e. bleach).  Jiang et al., para. [0085].  It is noted that the compositions described in Table 4 of Jiang et al. include sodium percarbonate (a bleaching agent), which is present in the compositions of Table 4 of Jiang et al.
The detergent compositions shown in Table 4 of Jiang et al. all include a protease.
However, Jiang et al. do not specifically teach that the itaconic/sulfonic polymer is essentially free of tri-substituted vinyl monomer impurities and having a protease identical to recited SEQ ID NO: 1 with the substitutions G118V+S128L+P129Q+S130A.
Tamareselvy et al., abstract, teach pure polyitaconic acid home- and co-polymers free of tri-substituted vinyl monomers usable as builders in detergent applications.  As explained in Tamareselvy et al., para. [0004], “The itaconic acid polymerization process involving a neutralization step according to the foregoing references leads to a rearrangement of di-substituted itaconic acid derived monomers to the less reactive tri-substituted vinyl monomers (e.g., citraconic acid or mesaconic acid derived monomers as shown in formula I below). Such isomerization to the tri-substituted monomers results in polymers with unreacted residuals and subsequently causes reduced chelating efficiency.”  Tamareselvy et al., para. [0004].  “In contrast, polymerization of itaconic acid in acidic medium does not favor the rearrangement of itaconic to less reactive citraconic acid.”  Tamareselvy et al., para. [0005].
Tables 2 and 3 present several working examples of Tamareselvy et al. of co-polymers of itaconic acid with acrylic acid and/or 2-acrylamido-2-methylpropase sulfonic acid (AMPS) using procedures as described in paras. [0234] and [0238] of Tamareselvy et al., which are examples of polymerization of itaconic acid in acidic medium that does not produce tri-substituted vinyl monomer impurities.  Further, Tamareselvy et al. describe that the vinyl-containing monomers that can be copolymerized with itaconic acid are not particularly limited and can include styrene sulfonic acid or indeed any “other co-polymerizable monomers which do not deleteriously affect performance such.”  Tamareselvy et al., claim 42.  
et al., para. [0067], report that the procedures reported therein can produce itaconic acid co-polymers having from a number average molecular weight from 500 to 100,000.  Table 3 of Tamareselvy et al. report embodiments having a polydispersity index (PDI) from about 2 to about 5.
Jiang et al. do not specifically teach that the described itaconic/sulfonic polymer of Example VIII is essentially free of tri-substituted vinyl monomer impurities.  However, Tamareselvy et al. specifically teach that it is desirable to form any itaconic acid co-polymer under conditions that are free of tri-substituted vinyl monomers usable as builders in detergent applications.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to form any of the itaconic acid and styrenesulfonic acid co-polymers described by Jiang et al., including Example VIII of Jiang et al., in accordance with the teachings of Tamareselvy et al.  The ordinarily skilled artisan would have been motivated to do this since Tamareselvy et al. explicitly teach that co-polymers free of tri-substituted vinyl impurities have improved chelating efficiency.
It is understood that polymerization of the same amounts of itaconic acid and styrenesulfonic acid as described in Example VIII of Jiang et al. under different polymerization conditions such as the ones described in paras. [0234] and [0238] of Tamareselvy et al. will change the composition of the polymer in terms of molecular weight and polydispersity.  However, the claims recite a broad range of weight average molecular weight from about 800 to about 5000 g/mol and a broad range of styrenesulfonic acid present in the co-polymer from about 5% to about 20% by weight.  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  MPEP 2144.05(I).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  MPEP 2144.05(II)(A).  In view of the prior art of Jiang et al. and Tamareselvy et al. teaching itaconic acid co-polymers falling within the recited range of weigh average molecular weight and weight percentage of styrenesulfonic acid present, it is not inventive to discover the optimum or workable ranges by routine experimentation to form such a co-polymer using the procedures of Tamareselvy et al. that will be free of tri-substituted vinyl monomer impurities.  Similarly, since Jiang et al., Example VIII, teach an itaconic acid co-polymer having a weight average molecular weight 4096 g/mol, about 15.9% by weight of monomer unit derived from styrenesulfonic acid and a polydispersity index of about 2.0, it cannot be considered to be inventive to et al. 
Regarding recitation of a protease identical to recited SEQ ID NO: 1 with three or more substitutions, for example, G118V+S128L+P129Q+S130A, Jiang et al. teach that the formulations described therein can contain a generic protease and/or amylase that is suitable for the application of automatic dishwashing detergent.  Jiang et al., para. [0085].  That is, although the working examples of Jiang et al. employ a specific protease identified as Everlase® 12.0T, Jiang et al. does not teach that only Everlase® protease may be employed.
The similar detergent compositions taught by Tamareselvy et al., page 41, lines 6-7, teach that a range of suitable proteases can be employed in detergent compositions including co-polymers of itaconic acid with acrylic acid and/or 2-acrylamido-2-methylpropase sulfonic acid (AMPS) including “Properase®, Purafect®, Ovozyme®, Everlase®, Savinase®, Excellase® and FN3®.”  Maurer, Table 1, evidences that it is generally understood in the art that Properase® are variant proteases derived from Bacillus alkalophilus PB92.  Applicant’s declaration dated 02/22/2021, page 3, states “Excellase® is a protease of the present claims and is commercially available from Dupont.” 
	Augustinus et al. teach proteases “particularly suited for dishwashing applications” that are variant/mutant PB92 proteases of SEQ ID NO: 2 of WO 2008/010925 including SEQ ID NO: 2 of WO 2008/010925 having the substitutions G118V, S128L, P129Q and S130A.  Augustinus et al., para. [06] and Table 1 (strain 049*, BPN’ numbering).  Such proteases as described by Augustinus et al. as having activity at a basic pH of 10.0.  Augustinus et al., para. [0158].  SEQ ID NO: 2 of Augustinus et al. is identical to recited SEQ ID NO: 1.
	As reviewed above, since Jiang et al. and Tamareselvy et al. teach that the identity of the protease for including in an automatic dishwashing detergent is not particularly limited and can include a range of suitable proteases including Excellase®, at the time of filing it would have been obvious to include any protease taught in the prior art as suitable for including in automatic dishwashing detergent in the compositions taught by Jiang et al. in addition to or in replacement of the Everlase® 12.0T protease taught in the working embodiments of Jiang et al. including the protease of recited SEQ ID NO: 1 having et al. (i.e. SEQ ID NO: 2 of Augustinus et al. with taught substitutions) or Excellase® protease as taught by Tamareselvy et al.
That is, substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Jiang et al. and Tamareselvy et al. teach automatic dishwashing detergent compositions including co-polymers of itaconic that are substantially the same as the recited compositions except for the inclusion of a protease that is either different from or not clearly the same as the protease of recited SEQ ID NO: 1 having the substitutions G118V, S128L, P129Q and S130A.  (2)/(3) However, Augustinus et al. (WO 2008/010925) specifically teach a protease having recited SEQ ID NO: 1 of with the substitutions G118V, S128L, P129Q and S130A that is specifically taught as “particularly suited for dishwashing applications” and Tamareselvy et al. specifically teach the inclusion of Excellase® protease such that one of ordinary skill in the art could have substituted any protease taught by Jiang et al. with any of the proteases taught to be suitable for dishwashing applications including those proteases taught by Augustinus et al. (recited SEQ ID NO: 1 with substitutions G118V, S128L, P129Q and S130A) or Excellase® as taught by Tamareselvy et al.  (4) No additional findings are deemed to be necessary to explain a conclusion of obvious.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to substitute any protease taught by Jiang et al. with any of the protease taught by Augustinus et al. and/or Tamareselvy et al.

Claims 1, 10, 12-13 and 15 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., Tamareselvy et al., Augustinus et al. and Maurer as evidenced by Sigma-  as applied to claims 1, 10, 12 and 13 above, and further in view of Frey et al. (U.S. 2010/0132741 A1).
Regarding recitation in claim 15 that the pH of the composition is from about 10.5 to about 12 as measured in 1% weight/volume aqueous solution in distilled water at 25[Symbol font/0xB0]C, the polymers taught by Jiang et al. are specifically described as useful for incorporation in automatic dishwashing formulations.  Jiang et al., para. [0070].  Similarly, Tamareselvy et al., para. [0074], also teach the use of similar polymers taught there in are preferably for automatic dish detergents.  
Tamareselvy et al., para. [0049], specifically discuss the use of polymers in “high pH applications.”  Tamareselvy et al., para. [0184], teach the addition of a pH adjusting agent to be added to the formulations taught therein “to obtain a desired pH value in the final composition.”  Jiang et al. further specifically discuss dishwashing formulations having “inorganic bases including sodium hydroxide, sodium carbonate, sodium bicarbonate,” etc., at “a level of 1.0% by weight to 50.0% by weight,” which are components contributing to a basic pH.  Jiang et al., para. [0082] and claims 12-14.  However, neither Jiang et al. nor Tamareselvy et al. discuss specific pH values of an automatic dish detergent with particularity.  However, it is noted that Tamareselvy et al., para. [0214], teach a spray-dried laundry detergent from “an aqueous alkaline laundry detergent slurry.”  
Frey et al. teach automatic dishwasher detergent compositions that are described to be suitable to contain a sulfonated copolymer that can include itaconic monomers and styrenesulfonic acid monomers.  Frey et al., abstract, and paras. [0067]-[0068] and [0104].  Frey et al., para. [0007], further describe that it is well-understood in the art that dishwasher detergents employing non-phosphate “environmentally friendly complexing agents” “are only effective at a relatively high pH.”  Frey et al., para. [0086], teach that a preferable and known in the art for dishwashing detergents to generate “an alkaline washing medium when contacted with water” with a pH from 8.5 to 11.  Such basic pH is achieved by including “a source of alkalinity, to obtain the desired alkaline pH on dissolution. Typically the alkalinity may be any of the components which are basic.”  Frey et al., para. [0084].
 “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or 
Here, as discussed, Jiang et al. directly teach dishwashing formulations having “inorganic bases including sodium hydroxide, sodium carbonate, sodium bicarbonate,” etc., at “a level of 1.0% by weight to 50.0% by weight,” which are components contributing to a basic pH.  Jiang et al., para. [0082] and claims 12-14.  While Jiang et al. do not discuss specific pH values, Frey et al. teach that is well-established in the art to form dishwashing detergents that form an alkaline washing medium including a pH up to 11.  As such, the prior art, as discussed, teach the general conditions of an automatic dishwashing detergent containing inorganic bases wherein it is not inventive to discover the optimum or workable ranges of alkaline pH resulting from inclusion of such inorganic bases as taught by Jiang et al. by routine experimentation, particularly in view of the guidance of Frey et al. teaching that dishwashing detergents that form a wash medium with a pH as high as 11 are well known in the art.  For these reasons, at the time of filing, the ordinarily skilled artisan would have been motivated to form or otherwise adjust the pH of any of the dishwashing compositions shown in Table 4 of Jiang et al. to have a pH of, for example, 11 as part of a process to discover the optimum or workable ranges of pH by routine experimentation. Further, Frey et al., para. [0086], teach that the “the composition of the present invention yields an alkaline washing medium when contacted with water and preferably it is an alkaline dishwasher detergent composition. Thus, preferred embodiments of the invention are adapted to produce alkaline washing liquors. For the purposes of this specification alkaline is defined as pH 8 to pH 12, and more preferably from pH 8.5 to pH 11; when dissolved 1:100 (wt:wt, composition: water) in de-ionised water at 20° C. measured using a conventional pH meter.”  That is, Frey et al. teach that dishwashing compositions should be formulated such that an alkaline pH up to 11 is maintained upon a 100-fold dilution of the dishwashing composition with de-ionised water wherein de-ionised water is similar or equivalent to distilled water (i.e. water without major sources of contaminants).  It is understood in the art that the weight of water is equivalent to its volume since water has a density of 1 gram per mL.   As such, at the time of filing, for the reasons stated above, it would have been obvious to formulate a dishwashing compositions that has an intrinsic property of forming a solution or wash medium having a pH of approximately 11 when diluted 100-fold with distilled water to form an aqueous solution or wash liquor et al., para. [0007] teach that polymer complexing agents “are only effective at a relatively high pH” and Tamareselvy et al., para. [0049], specifically discuss the use of co-polymers of itaconic acid as recited in the claims in “high pH applications.”  

Response to arguments
Applicant argues:
Even if, arguendo, a prima facie case of obviousness is established, it has been overcome by the showing of unexpected results in the 35 U.S.C. § 132 Declaration dated December 14, 2021 by Lindsay Bewick "December 14, 2021 Bewick Declaration". Unexpected results are demonstrated in the December 14, 2021 Bewick Declaration regarding the combination of the claimed protease and the an itaconic acid/sulfonic acid polymer of the present claims. Specifically, the December 14, 2021 Bewick Declaration demonstrates an increase in stain removal on dishware in an automatic dishwashing cleaning composition having Excellase®, a protease of the present claims, in combination with an itaconic acid/sulfonic acid polymer of the present claims as compared to an automatic dishwashing cleaning composition having a protease falling outside of the present claims in combination with the same itaconic acid/sulfonic acid polymer. The December 14, 2021 Bewick Declaration further explains that the wash condition "R65" that was previously submitted in the February 22, 2021 Bewick Declaration was run at a 650C main wash cycle with 650C rinse. The December 14, 2021 Bewick Declaration is sufficient to establish unexpected results. Therefore, the claimed invention is unobvious and the rejection should be withdrawn.


The declaration under 37 CFR 1.132 filed 12/15/2021 is insufficient to overcome the rejection of claims 1, 10, 12-13 and 15 based upon 35 U.S.C. 103 as set forth in the last Office action and above because:  
The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective must be commensurate in scope with the claims which the evidence is offered to support.’" MPEP 716.02(d).
The deficiencies of the Declaration are numerous. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness," and the examiner does not have the burden of identifying each and every deficiency of a declaration with specificity.  However, the following is noted.
1.  The Declaration presents data for a detergent composition having “Excellase®” as protease wherein “Excellase® is a protease of the present claims and is commercially available form Dupont International Inc., Palo Alto, USA.”  Declaration, page 3.  As such, the declaration is understood as stating that Excellase® is a substitution variant of recited SEQ ID NO: 1 that Augustinus et al. evidence is Bacillus PB92 protease.  However, the declaration does not establish the precise substitutions/modifications that Excellase® has relative to SEQ ID NO: 1.  Regardless, it appears that Excellase® contains modifications relative to SEQ ID NO: 1 that affect its protease properties.  Claim 1 is not limited to detergent compositions having any specific substitutions/modifications relative to SEQ ID NO: 1 but rather recites any three generic modifications.  As such, data in the declaration generated using Excellase® cannot be considered to be commensurate in scope with the claims that do not require the same modifications as found in Excellase® to be present.
2.  Claim 1 recites a genus of itaconic/sulfonic polymers comprising 5-20% by weight of monomer units derived from styrenesulfonic acid, a weight average molecular range within a wide range of about 800 to about 5,000 g/mole and a polydispersity of exactly 2.0 (to two significant digits) and the polymer comprising from about 1 to about 40% by weight of the recited cleaning composition.  The Declaration contains no description of the polymer used to produce the data provided therein other a description as a itaconic acid/sulfonic acid polymer.  See Declaration, page 2, Table at bottom.  The Declaration gives no indication regarding 1) the identity of the sulfonic acid monomer (i.e. that it is styrene sulfonic), 2) the weight percent of the sulfonic acid monomer within the polymer, 3) the molecular weight of the polymer, or 4) the polydispersity index of the polymer.  Further, it appears that data for multiple polymers are not presented such that all data is generated with one polymer with a single composition.  
the entire claimed range.” MPEP 716.02(d).  “The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.”  MPEP 716.02(d)(I).  “Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims.”  MPEP 716.02(d)(I).
Here, as stated, data is presented for a single polymer having a single composition. However, the claims recite a broad genus of polymers including a molecular weight ranging from about 800 to about 5,000 g/mol and styrenesulfonic acid monomer content from about 5 to about 20% by weight.  It is not clear if the polymer employed to generate in the data in the Declaration is even an embodiment of the polymer recited in the claims.  Regardless, the data presented for one species of polymer cannot provide an adequate basis for concluding that similar results would be obtained for other polymers with the scope of the broad range of itaconic/sulfonic polymers with the scope of the generic claims.
3. “An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 716.02(e).  The closest prior art of record includes Jiang et al. (U.S. 2018/0291312 A1), Formulations shown in Tables 3-6 that includes detergents with an itaconic/sulfonic polymer containing 15% by weight styrenesulfonic monomer and a protease identified as “Everlase 12.0T” for formulations in Table 3 and “Everlase 6T” for formulations in Tables 5 and 6.  No comparison is made in the Declaration to this closes prior art of record, which is also the primary reference relied upon in the rejections above. That is, the Declaration does not indicate if Everlase 12.0T, Everlase 6T or another Everlase® protease is used or how the itaconic/sulfonic polymer relates to the composition of the polymers employed in the working embodiments of Jiang et al.
et al. (Example 6) teach such detergent compositions.  
For the Egg Yolk stain type, SRI increases from 37.9 to 55.2, a difference of 17.3 an increase of about 45%, between Examples B and D utilizing Everlase®.  SRI increases from 58.3 to 71.2, a difference of 12.9 and an increase of about 22%, between Examples C and E utilizing Excellase®.  For the Minced Meat stain type, SRI for Examples B and D utilizing Everlase® is basically unchanged while SRI for Examples C and E utilizing Excellase® increase from 84.5 to 90.9, an increase of 6.4 or about 7.5%.
As such, at least for Egg Yolk stain type, the data presented by applicant shows that the addition of an itaconic/sulfonic polymer in Example D relative to Example B increases the effectiveness of the detergent composition more for Everlase® (stated to be outside the scope of the claims) than for Excellase® (Example E compared to Example C).  Again, as stated above, the observation that Excellase® is a better protease than Everlase® cannot be a basis for unexpected results since detergents containing a protease having recited SEQ ID NO: 1 with three or more mutations are known in the prior art.  Rather, any unexpected result must lay with the ability of the recited itaconic/sulfonic polymer to have a higher additive effect with proteases having at least 90% identity to recited SEQ ID NO: 1 as compared to other proteases.  However, the Declaration provides for a condition (Egg Yolk stain type) wherein addition of itaconic/sulfonic polymer is more effective in increases activity of a detergent containing Everlase® than Excellase®, which is not a superior result.  As such, no unexpected significant result can be recognized in the data provided in the Declaration.  It is noted that the claims are not limited to methods of treating any specific stain type.  
5.  A “trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.” MPEP 2173.05(u).  The 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
As noted above, claim 1 has been amended.  As such, the rejection under 35 U.S.C. 112(b) is necessitated by applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652